ROBERTSON, Presiding Judge.
The parties to this appeal have been before this court previously regarding the same subject matter. See Hicklin v. Old Ship African Methodist Episcopal Zion Church, 574 So.2d 822 (Ala.Civ.App.1990). The appellee has filed a motion to dismiss this appeal as being frivolous and also has asked for damages because of such frivolous appeal.
We decline to dismiss the appeal as frivolous or to award damages. Instead, we affirm on authority of our previous holding in Hicklin and on authority of § 6-5-253(c), Code 1975 (Cum.Supp.1990).
AFFIRMED.
THIGPEN, J., concurs.
RUSSELL, J., concurs in part and dissents in part.